TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00120-CV


                                   In re Wendi Mae Davidson



                  ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                            MEMORANDUM OPINION


               Relator Wendi Mae Davidson filed a petition for writ of mandamus on February

13, 2020, requesting that this Court compel the trial court to sign a written order memorializing

the trial court’s oral ruling at a July 11, 2019 hearing. The trial court had signed a written order

on December 23, 2019, and that order was included in a supplemental clerk’s record provided to

this Court on January 17, 2020. This Court has now provided Davidson, who is indigent and an

inmate incarcerated in the Texas Department of Criminal Justice, with a copy of the clerk’s

record and reporter’s record for her related appeal, No. 03-19-542-cv, Davidson v. Davidson.

Accordingly, we dismiss Davidson’s petition for writ of mandamus as moot. See In re Luna, 317
S.W.3d 484, 484 (Tex. App.—Amarillo 2010, orig. proceeding) (dismissing mandamus petition

as moot after trial court issued ruling on pending motion); see also Tex. R. App. P. 52.8(a).



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Filed: March 6, 2020